DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed December 28, 2020, has been entered.  Claims 1, 3, 5, 6, 9, and 11 have been amended as requested. Claims 2, 7, and 8 have been cancelled and new claims 20-24 have been added.  Thus, the pending claims are 1, 3-6, 9-17, and 20-24, with claims 18 and 19 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 5-8 of the last Office action (Non-Final Rejection mailed September 2, 2020).  Additionally, the prior art rejections under 35 USC 103 as set forth in sections 11-14 of the last Office action are hereby withdrawn in favor of the new prior art rejections set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-14, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., and US 2004/0079482 issued to Zhang et al., and in further view of US 2009/0275690 issued to Weaver et al. 
Pozzi discloses a method of making an artificial turf comprising spraying on to the rear surface of the primary turf carpet (i.e., backstitches of artificial grass fibers tufted into a primary backing or carrier) a two- or three-component polyurethane product, that crosslinks rapidly, even at low temperatures (abstract).  The polyurethane comprises one or more polyols, fillers, catalysts, and additives as part A and an isocyanate component as part B (page 3, lines 19-21 and page 4, lines 10-13).  The polyols may be diols and/or triols or polyether polyols (page 3, 22-26).  One preferred polyol is obtained by polymerization of propylene oxide (page 3, lines 22-26).  Another preferred polyol is castor oil (page 3, line 27-page 4, line 1 and page 8, line 2), which is a known polyester polyol having an average functionality (i.e., number of hydroxyl groups per molecule) of 2.7. (See Wikipedia entry for “castor oil,” chemical composition formula and Uses – Coatings.)  Part B may be an isocyanate prepolymer, such as a diisocyanate (page 5, lines 2-6).  The polyurethane penetrates into the back of a polypropylene primary turf carpet to provide very good tuft lock (page 7, lines 19-23 and col. 9, lines 7-13).  Pozzi teaches the steps of creating a 
Thus, Pozzi teaches applicant’s claims 1, 3-6, 12-14, 20, and 21 with the exceptions (a) the polyol comprises a mixture of one or more polyols comprises a first polyol of polyether polyol and/or polyester polyol having at least 2 hydroxyl groups per molecule and a second polyol of  polybutadiene diol, preferably hydrated and having a number average molecular weight of 1000-6000 g/mol, more preferably 1500-4500 g/mol (b) the polybutadiene polyol is present in an amount of 2.0-4.0% by wt. of a combination of the first polyol and the isocyanate, (c) the addition of a wetting agent surfactant in an amount of 0.05-0.15% by wt. of a combination of the first and second polyols and the isocyanate.  
Regarding exception (a), Pozzi teaches the claimed polyether and polyester polyols, but fails to teach the recited polybutadiene polyol in combination therewith.  However, such polyol combinations are known in the art of polyurethane compositions.  For example, Dirckx teaches a mixture of polyols for use in the preparation of polyurethane foams, said mixture comprising at least one polyether polyol and/or at least one polyester polyol and at least one polyolefin polyol (abstract and col. 1, line 65 – col. 2, line 8).  The polyether and/or polyester polyol has a functionality or number of hydroxyl groups per molecule, of 0.8-8, preferably more than 2 (col. 2, lines 9-19).  The polyolefin polyol is preferably a diene polyol, most preferably polybutadiene polyol (col. 2, lines 31-39).  Suitable polydiene diols have a number average molecular weight of 
Additionally, Shimada discloses a polyurethane emulsion useful for an adhesive or coating for polyolefin materials, wherein said polyurethane comprises a hydrogenated polyalkadiene polyol component and a polyisocyanate component (abstract, col. 1, lines 45-51, and col 3, lines 31-40).  The polyol is preferably a hydrogenated polybutadiene polyol and preferably has an average number of two functional hydroxyl groups (col. 1, line 62-65 and col. 2, lines 4-13).  Other polyols, such as polyether or polyester polyols, may also be included (col. 
2, lines 24-40).  The polyisocyanate component may be a diisocyanate compound (col. 2, line 62-col. 3, line 2).
Furthermore, Zhang teaches reactive hot melt polyurethane adhesives comprising a multifunctional polyisocyanate, at least one or more polymeric diols or triols, a polymeric or non-polymeric crystalline monofunctional reactant, and at least one functional or non-functional thermoplastic (section [0007]).  The adhesive preferably comprises 0.1-30 wt.% of the
polyisocyanate, 5-20 wt.% monofunctional reactant, 0-90 wt.% of a polyester polyol, and 0-90
wt.% of a polyether polyol (sections [0013], [0019], [0021], and [0023]).  Methylene diphenyl
diisocyanate (MDI) is the preferred polyisocyanate (sections [0013] and [0018]).  The
thermoplastic may be hydroxyl-terminated polybutadiene diol (sections [0015], [0020], and
[0024]). The polyurethane adhesives are suitable for bonding to a variety of substrates include
polymeric plastics and textiles (e.g., carpet) (section [0016]).
In re Leshin, 125 USPQ 416.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Dirckx teaches the polyolefin polyol is present in an amount of 1-20% by weight, preferably 2-20%, more preferably 2-5% by weight of the total amount of polyols (col. 2, lines 3-5).  In working Example 1, the polyol mixture comprises 50 parts by weight (pbw) of a first polyether polyol (i.e., CARADOL 520-03), 45 pbw of a second polyether polyol (i.e., CARADOL 36-03), and 5 pbw of a hydrogenated polybutadiene diol (col. 7, lines 31-39).  A diisocyanate (i.e., polymeric MDI CARADATE 30) is added to the polyol mixture in an amount of 105 pbw per 100 parts of polyol mixture (col. 7, lines 48-53).  These amounts can be used to calculate an amount of polybutadiene diol by weight (5 pbw) based upon the 
Regarding exception (c), while Pozzi fails to teach the addition of a wetting agent, the use of wetting agents in polyurethane compositions is well known in the art.  For example, Weaver discloses a method of improving adhesion between a non-polar material (e.g., polyolefin) and a polar material (e.g., polyurethane) with the use of a polydiene diol-based thermoplastic polyurethane, preferably a polybutadiene diol based polyurethane (abstract and section [0011]).  The inventive polyurethane dispersions may include wetting agents for assisting even flow of the dispersion over the surface of a substrate (section [0102]).  Said wetting agents may be employed in known manners and in known amounts (section [0102]).  Suitable wetting agents include DOWFAX 2A1, a known anionic surfactant, and TERGITOL 15-S-9, a known non-ionic surfactant (section [0102]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surfactant wetting agent, as taught by Weaver, in a known amount, as suggested by Weaver, in the Pozzi invention to facilitate the wetting out of the polyurethane on the tufted primary backing.  The use of such a wetting agent in the claimed amount would have yielded predictable results to the skilled artisan.  While Weaver teaches the wetting agent is employed in “known amounts,” the reference does not detail In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of non-obviousness obtained from the claimed invention, exception (c) and claims 1, 3-6, 12-14, 20, and 21 are rejected as being obvious over the cited prior art.  
Regarding claims 11, 23, and 24, the cited prior art fails to teach the density of the fluid polyurethane (i.e., prior to curing).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the fluid polyurethane composition for the particular artificial turf application process.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results or other evidence of non-obviousness, claims 11, 23, and 24 are rejected as being obvious over the cited prior art.  
Claims 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., US 2004/0079482 issued to Zhang et al., and US 2009/0275690 issued to Weaver et al. as applied to claim 1 above and in further view of US 3,821,067 issued to Taylor et al.
Pozzi, Dirckx, Shimada, Zhang, and Weaver fail to teach the addition of a pale oil to the polyurethane composition.  However, such use is known in the art.  For example, Taylor teaches a fire retardant polyurethane composition for backing a tufted fabrics, especially tufted carpets 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a naphthenic oil, as taught by Taylor, in the Pozzi invention to improve the viscosity and/or extend the polyurethane.  The use of such an oil would have yielded predictable results to the skilled artisan.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ said oil in the amount claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Note said amount could be readily determined by the desired degree of viscosity modification/extension of the polyurethane composition. Therefore, absent a showing of unexpected results or other evidence of non-obviousness, claims 9, 10, and 22 are rejected as being obvious over the cited prior art.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/056284 issued to Pozzi et al. in view of US 5,874,484 issued to Dirckx et al., US 4,507,430 issued to Shimada et al., US 2004/0079482 issued to Zhang et al., and US 2009/0275690 issued to Weaver et al. as applied to claim 1 above and in further view of EP 2940212 issued to Sick et al.
Pozzi fails to teach details of the artificial grass fibers.  However, it is well known in the art of artificial turfs that suitable artificial grass fibers are monofilaments made by extrusion of a polymer composition having a nucleating agent into a monofilament, quenching the monofilament, reheating and drawing the monofilament, and bundling several monofilaments to tuft into a primary backing.  For example, Sick discloses an artificial turf comprising polymeric 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the artificial grass fibers of the Pozzi invention by creation of a polymer mixture having a nucleating agent, extrusion of said mixture into a monofilament, quenching, reheating, stretching, and bundling said monofilament prior to incorporation into a backing as taught by Sick. Such a modification would have yielded predictable results to the skilled artisan (i.e., commercially successful artificial grass monofilaments simulating natural grass that is durable to mechanical stress).  Therefore, claims 15-17 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  However, the following comment is made with respect to arguments applicable to the current rejection.
Applicant argues the amended amount of polybutadiene diol (i.e., 2.0-40% by wt) is not taught by the prior art (Amendment, section A, page 10 – paragraph spanning pages 12-13).  In nd paragraph).  To the contrary, as set forth above, the Example 1 of the Dirckx reference teaches an amount of polybutadiene diol of 2.5% by weight based upon a combination of the first polyether polyol and the isocyanate.  Additionally, applicant’s calculation of a polybutadiene diol amount of 7.3% in Example 2 is based upon the total weight of polyether and polybutadiene polyols and isocyanate combined.  However, applicant’s claim bases the amount on the “combination of the first polyol and the isocyanate” not based on the weight of the first polyol (i.e., polyether polyols), the polybutadiene polyol, and the isocyanate combined.  Therefore, applicant’s argument is found unpersuasive and the above rejection stands.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 26, 2021